Case: 11-50578     Document: 00511819614         Page: 1     Date Filed: 04/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2012
                                     No. 11-50578
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

PAULINO LOERA-ZEPEDA, also known as Lorenzo Avila-Dominguez, also
known as Paulino Zepeda, also known as Lorenzo Avila, also known as Paulino
Lorea-Zepeda,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-615-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Paulino Loera-Zepeda challenges the sentence of, inter alia, 60-months’
imprisonment imposed following his guilty-plea conviction for illegal reentry.
He maintains his sentence is unreasonable because it is greater than necessary
to meet the sentencing goals of 18 U.S.C. § 3553(a). Specifically, he contends the




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50578    Document: 00511819614     Page: 2   Date Filed: 04/12/2012

                                  No. 11-50578

Guidelines sentencing range did not adequately reflect his cultural assimilation
or his substance-abuse issues resulting from his largely unsupervised childhood.
      Post-Booker, the Sentencing Guidelines are advisory only, and an ultimate
sentence is reviewed for reasonableness under an abuse-of-discretion standard.
Gall v. United States, 552 U.S. 38, 51 (2007). A sentence within the properly
calculated Guidelines sentencing range is presumptively reasonable. E.g.,
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Loera has not rebutted the presumption that his within-Guidelines
sentence is reasonable. Moreover, as he concedes regarding one of his bases for
challenging his sentence, his contention that the presumption should not apply
because the Guideline at issue is not empirically based is foreclosed. United
States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).               He
presents it only in order to preserve it for possible further review.
      AFFIRMED.




                                        2